Opinion issued February 4, 2014




                                        In The

                                  Court of Appeals
                                       For The

                             First District of Texas
                              ————————————
                                  NO. 01-13-00885-CV
                              ———————————
IN RE RAMS AVIATION COMPANY, INC. AND JONATHAN L. RANKIN,
                        Relators



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

       On October 17, 2013, relators, RAMS Aviation Company, Inc. and Jonathan

L. Rankin, filed a petition for writ of mandamus, seeking relief from the trial

court’s order denying their traditional motion for summary judgment to enforce

mediation settlement agreement.1

1
       The underlying case is General Plumbing Contractors, Inc. v. RAMS Aviation
       Company, Inc. and Jonathan L. Rankin, No. 2010-23205, in the 334th District
       Court of Harris County, Texas.
      We deny the petition for writ of mandamus and lift the stay order entered on

October 21, 2013.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                         2